Citation Nr: 0524154	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  94-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant had active service from September 1987 to 
September 1988.  She also had periods of Reserve service.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Washington, D. 
C., Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that service connection for a panic disorder 
with chest pain was established in an October 1989 rating 
decision, and a 10 percent disability evaluation was 
assigned.  The AOJ increased the evaluation to 30 percent in 
July 1991.  In November 1992, the appellant filed a claim of 
entitlement to an increased evaluation for a panic disorder 
with chest pain.  In August 1993, the AOJ denied an increased 
evaluation for a panic disorder with chest pain and the 
appellant perfected an appeal with a VA Form 9, filed in 
January 1994.  In October 1997, the Board remanded to the 
AOJ, the issue of entitlement to an increased evaluation for 
a panic disorder with chest pain, rated as 30 percent 
disabling.  The case was returned to the Board, and, in 
February 1998, the Board again remanded the issue of 
entitlement to an increased evaluation for a panic disorder 
with chest pain, rated as 30 percent disabling, to the AOJ 
for further development.  By rating decision, dated in 
October 1998, the AOJ assigned a 50 percent evaluation for a 
panic disorder with chest pain, from, October 14, 1992.  In 
an August 1999 rating decision, the AOJ determined the more 
appropriate diagnosis was PTSD, and assigned a 70 percent 
evaluation for PTSD, (formerly diagnosed as a panic disorder 
with chest pain), from February 17, 1999.  The Board notes 
that the AOJ did not sever service connection for a panic 
disorder with chest pain.  In an August 2004 rating decision, 
the AOJ denied an evaluation in excess of 70 percent.  Since 
the increase to 70 percent did not constitute a full grant of 
the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In connection with her appeal, the appellant  presented 
testimony before the undersigned Veterans Law Judge in 
October 1997 in Washington, D.C.  A transcript of the hearing 
has been associated with the claims folder.  


FINDING OF FACT

The appellant is unable to retain or maintain employment due 
to PTSD.  


CONCLUSION OF LAW

PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130, effective 
November 7, 1996.

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2004), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that any defect with regard to 
VCAA is harmless error as the claim is herein grated.  

The appellant filed her claim for an increased rating for 
PTSD (formerly rated as a panic disorder with chest pain) in 
1992.  The criteria for mental disorders were amended in 
November 1996.  When a regulation changes after a claim has 
been filed but before the appeal process has been completed 
the Board will consider both versions.  

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the veteran's symptoms of a mental disorder 
met one of the three criteria (of the old criteria), a 100 
percent rating was required.  The old criteria for a 
disability evaluation of 100 percent are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.  38 C.F.R. §  4.132, 
Diagnostic Code 9411 (1996).

The Board will consider only the old criteria, as this 
version is clearly more favorable to the appellant since she 
meets at least one of the three criteria for a 100 percent 
evaluation.  The evidence establishes that the appellant is 
demonstrably unable to obtain or retain employment.  Thus, in 
accordance with Johnson, supra, the Board grants an 
evaluation of 100 percent for the appellant's PTSD.  Johnson, 
7 Vet. App. at 99.  

The Board notes that an evaluation of 100 percent under the 
old or new criteria  is supported by the whole of the GAF 
scores that have been reported during the pendency of this 
appeal.  Although the GAF score does not fit neatly into the 
rating criteria, the GAF score is also evidence.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  A GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  In this case, although the GAF 
scores have ranged from 40 to 60, the Board must review the 
matter with a longitudinal perspective.  In June 1998, the VA 
examiner assigned a GAF score of 60.  In February 1999, a GAF 
score of 48 was assigned.  In May 1999, the GAF score was 48.  
In June 1999, a GAF score of 40 was assigned.  In November 
2002, the assigned GAF score was 47.  In March 2004, a GAF 
score of 47 was assigned.  In January 2005, a GAF score of 52 
was assigned.  The Board notes that the examiner who assigned 
a GAF score of 60 based the score on a personality disorder, 
not PTSD.  

Overall, the GAF scores have been indicative of serious 
impairment.  The April 2003 VA examiner specifically stated 
that the appellant was not employable as a result of her 
PTSD.  The June 1999, September 2000, October 2000, May 2001, 
July 2002, and November 2002 examiners stated that she was 
unable to work due to her psychiatric disorder.  Accordingly, 
the Board finds that a 100 percent rating is warranted for 
PTSD.  







ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


